Title: From George Washington to John Filson, 16 January 1785
From: Washington, George
To: Filson, John



Sir,
Mt Vernon 16th Jan: 1785.

I have been favored with two letters from you: that which was first written came last to hand, & neither of them long since. Your history & map of Kentucke I have not yet seen. For the honor you have done me in the dedication of them, you will please to accept my acknowledgments; & for the favourable sentiments you have been so polite as to express for me in both your letters, you have my thanks.
It has long been my wish to see an extensive & accurate map of the Western Territory set on foot, & amply encouraged: but I would have this work founded upon actual surveys and careful observations—any thing short of these is, in my opinion, not

only defective & of little use, but serve as often to mislead as to direct the examiner. My sentiments upon this subject are well known to many members of Congress, & to the Legislature of the State in which I have the honor to live: but what steps will be taken by both, or either, to accomplish this useful undertaking, is not for me to say.
Altho’ I possess a pretty general knowledge of the Ohio & its waters between Fort Pitt & the Gt Kanhawa, & have some parts of that Country laid down from actual surveys; yet they are not so connected, nor founded with such precision as to incline me to suffer my name to be given as the author of them, or any information in a Map or topographical description of the Country, that would not stand the test of future examination.
That the river Potomac communicates by short portages (which may be improved to great advantage) with the Yohoghaney & Cheat rivers, (branches of the Monongahela) for the countries East & West of the Apalachian mountains, as James river also does with the waters of the Great Kanhawa, none can deny: & that these will be the channels thro’ which the trade of the Western Country will principally come, I have no more doubt of myself, than the States of Virga & Maryland had, when within these few days, they passed Laws for the purpose of extending & improving the navigation of those rivers, & opening roads of communication between them & the western waters.
Whenever business or inclination may bring you to this part of the country, it would give me pleasure to see you. I am Sir &c.

G: Washington

